Filed 12/14/15 P. v. Romo CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B265629
                                                                            (Super. Ct. No. 1104013)
     Plaintiff and Respondent,                                               (Santa Barbara County)

v.

JOSE BENIGNO ROMO,

     Defendant and Appellant.



                   In 2005 Jose Benigno Romo was convicted of first degree murder and
sentenced to life without the possibility of parole. He was ordered to pay a restitution
fine of $10,000. We affirmed the judgment. (People v. Romo (Jan. 9, 2006, B185612)
[nonpub. opn.].)
                   In 2015 Romo made a post-judgment motion to modify the judgment. He
claimed that the trial court erred in imposing a $10,000 restitution fine without a hearing
on whether he could pay. The trial court denied the motion on the ground it had no
jurisdiction to modify the judgment we affirmed. The court also stated that if it had
jurisdiction it would deny the motion on the grounds that it is untimely and without merit.
Romo appeals the order denying his motion.
                   We appointed counsel to represent Romo in this appeal. After counsel’s
examination of the record he filed an opening brief raising no issues.
              On September 4, 2015, we advised Romo by mail that he had 30 days
within which to personally submit any contentions or issues that he wished to raise on
appeal. We have received no response.
              We have reviewed the entire record and are satisfied Romo’s attorney has
fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                               Michael Carrozzo, Judge

                       Superior Court County of Santa Barbara

                           ______________________________



            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                         3